Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2005

Price v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3968




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Price v. Comm Social Security" (2005). 2005 Decisions. Paper 1288.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1288


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BPS-211                                                 NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                         ________________

                               NO. 04-3968
                            ________________

                            MARIAH J. PRICE,
                          (Mother-Miranda P. Price),

                                      Appellant

                                      v.

                          JO ANNE BARNHART,
                  COMMISSIONER OF SOCIAL SECURITY
                 ____________________________________

               On Appeal From the United States District Court
                        For the District of New Jersey
                         (D.C. Civ. No. 03-cv-02890)
                 District Judge: Honorable Robert B. Kugler
               _______________________________________

                  Submitted For Possible Summary Action
                Under Third Circuit LAR 27.4 and I.O.P. 10.6
                              APRIL 7, 2005

      Before: RENDELL, FISHER and VAN ANTWERPEN, Circuit Judges.

                          (Filed : April 29, 2005)
                        _______________________

                               OPINION
                        _______________________
PER CURIAM

      Miranda Price, on behalf of her daughter Mariah J. Price, has appealed from the

District Court’s order affirming an Administrative Law Judge’s decision that concluded

that Mariah Price had received an overpayment of benefits and that the overpayment

could not be waived. For the following reasons, we shall affirm.

      Mariah Price began receiving monthly Supplemental Security Income (“SSI”)

benefits in 1994. Mariah’s mother, Miranda Price, remarried Joseph Price (Mariah’s

father) in August 1999 and the family began residing together. In February 2000, the

Social Security Administration (“SSA”) conducted a routine review of Mariah’s disability

case and determined that she had been overpaid, in the amount of $1,087.00, during

November 1999, December 1999, and January 2000, because her financial support for

those months was presumed to include Joseph’s income. Miranda Price contends that she

was without fault in causing the overpayment and, as a result, the repayment obligation

should be waived. Her request for a waiver of overpayment and subsequent request for

reconsideration of overpayment were denied; the amount to be repaid, however, was

reduced by $477.00. Miranda Price then requested a hearing before an ALJ. The ALJ

concluded that Miranda Price was not without fault, since she did not immediately

disclose her marriage, and that there had been an overpayment that could not be waived.

The appeals council denied her request for review and, as a result, the ALJ’s decision

stood as the Commissioner of Social Security’s final decision.



                                            2
       Miranda Price then commenced this civil action in the District Court seeking

review of the Commissioner’s decision. The District Court affirmed the decision and

Miranda Price timely appealed.

       A parent who is not a lawyer cannot represent her child in federal court. See Osei-

Afriyie v. Medical College of Pa., 937 F.2d 876, 883 (3d Cir. 1991). A parent may be

permitted to proceed, however, when the parent’s own interests are at stake, as is the case

here. See Machadio v. Apfel, 276 F.3d 103, 107 (2d Cir. 2002); Harris v. Apfel, 209 F.3d
413, 416 (5th Cir. 2000).

       The District Court had jurisdiction pursuant to 42 U.S.C. § 405(g). We have

jurisdiction under 28 U.S.C. § 1291, and we review de novo a district court’s holding

regarding a decision rendered by the Commissioner of Social Security. See Plummer v.

Apfel, 186 F.3d 422, 427 (3d Cir. 1999). A determination under the Social Security Act

is upheld if it is supported by substantial evidence, which “‘does not mean a large or

considerable amount of evidence, but rather such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’” Hartranft v. Apfel, 181 F.3d 358,

360 (3d Cir. 1999) (quoting Pierce v. Underwood, 487 U.S. 552, 564-65 (1988)).

       In this case the District Court concluded that there was substantial evidence to

support the ALJ’s holding that there was an overpayment and that the overpayment could

not be waived. We agree. Miranda Price failed to prove that the amount of in-kind

support and maintenance Mariah had received was less than the presumed value of



                                             3
support and maintenance. Additionally, the evidence was sufficient to show that Miranda

Price was not without fault in causing the overpayment; she waited four months to

disclose that she remarried Mariah’s father and that he became part of their household.

See 20 C.F.R. § 416.552(a).

      Therefore, having concluded the appeal presents no substantial question, we will

summarily affirm the District Court’s order. Price’s motion for appointment of counsel is

denied.




                                            4